 


114 HR 5031 IH: Zika Eradication and Good Government Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5031 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Curbelo of Florida introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance Federal response and preparedness with respect to Zika virus. 
 
 
1.Short titleThis Act may be cited as the Zika Eradication and Good Government Act of 2016. 2.Additional funding for response and preparedness with respect to Zika virus (a)AuthorizationIn addition to the purposes otherwise provided for Ebola funds made available in the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), such funds may also be used for Zika virus response and preparedness. Until such funds have been fully obligated, no additional funds are authorized to be appropriated or otherwise made available for Zika virus response and preparedness. 
(b)Ebola funds definedFor purposes of this section, the term Ebola funds means amounts made available to any Department or agency for Ebola response and preparedness. 3.Sharing of best practices by Federal employees responsible for insect-bourne infectious disease response and preparednessThe President shall require all Federal officials and employees responsible for insect-bourne infectious disease response and preparedness, including efforts to eradicate such disease, to cooperate by sharing best practices. 
4.Report on Federal response and preparedness with respect to Zika virusNot later than 30 days after the date of enactment of this Act, not less than every 30 days thereafter until September 30, 2016, and not less than every 180 days thereafter, the President shall submit a report to the Congress on the programs and activities of the Federal Government for Zika virus response and preparedness, including with respect to— (1)the effectiveness of such programs and activities; and
(2)the extent to which funds have been obligated and expended pursuant to section 2.   